Citation Nr: 0607454	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-44 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post shrapnel injury, right forearm.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2004 rating action in which the RO, inter alia,   
granted service connection and assigned an initial 10 percent 
rating for status post shrapnel injury to the right forearm , 
effective May 20, 2003.    The veteran filed a Notice of 
Disagreement, limited to the initial rating for the shrapnel 
wound residuals of the right forearm, in October 2004.  
Because the claim on appeal involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
The RO issued a Statement of the Case (SOC) in December 2004, 
and the veteran filed a Substantive Appeal later that same 
month.

In March 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative motion to advance 
this case on the Board's docket, pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

As a final preliminary matter, the Board notes that, in 
November 2004, the veteran advanced a claim to a total 
disability rating based on individual unemployability (TDIU) 
due to his service-connected disability.  As that matter has 
not been adjudicated by the RO, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since the May 20, 2003 effective date of the grant of 
service connection, the residuals of the shrapnel injury to 
the  right forearm consist of mild incomplete paralysis of 
the ulnar nerve (manifested by slightly decreased grip 
strength), and asymptomatic scars.


CONCLUSION OF LAW

The criteria for a initial rating greater than 10 percent for 
a status post shrapnel injury, right forearm, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.118 (Diagnostic Code 7804), 4.124a ( Diagnostic Codes 
8515 and 8516) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him about 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the July 2004 rating action, the RO letters of 
October 2004 and November 2004, and the December 2004 SOC, 
the RO variously notified the veteran and his representative 
of the legal authority governing entitlement to the benefits 
sought on appeal, the evidence that would substantiate his 
claim, the evidence that was being obtained on his behalf and 
the evidence that had been considered in connection with the 
claim.  After each, they were afforded the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The Board also notes that, the July 2004 rating action, the 
RO letters of October 2004 and November 2004, and the 
December 2004 SOC variously informed the veteran and his 
representative of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claims; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In a May 22, 2003 letter and the SOC, the RO 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  

After the veteran disputed the initial rating, the RO 
informed the veteran, in a letter dated in October 2004, that 
it had requested medical treatment records from his private 
physician, reflecting that the RO was undertaking additional 
development on the veteran's behalf.  Accordingly, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant about what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Later in October 2004, the veteran's representative 
indicated that no additional evidence was available from that 
source.  Furthermore, in a statement from the veteran's 
accredited representative dated in February 2005, the 
representative acknowledged that all of the facts and 
evidence available were already contained in the claims file, 
in effect acknowledging there was no additional evidence or 
information that the veteran had in his possession that was 
pertinent to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112  
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a  
claim; (2) the evidence, if any, to be obtained by VA; (3)  
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his  
possession that pertains to the claim.  

As indicated above, the first three of the above-referenced 
have been met in this case.  As regards the fourth 
requirement, it does not appear that the veteran  has been 
given explicit notice regarding the need to submit all 
pertinent evidence in his possession.  However, as noted 
above, the veteran's representative has acknowledged that all 
of the facts and evidence available was already contained in 
the claims file, in effect stating that there was no 
additional evidence available; this reflects that appellant 
was on notice that he should submit all pertinent evidence in 
his possession that pertains to his claim.  As such, and on 
these facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2005).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not provided to the veteran prior to the 
July 2004 rating action on appeal.  However, such makes 
sense, inasmuch as this matter arose from a grant of service 
connection in the July 2004 decision.  Moreover, the Board 
finds that any lack of full, pre-adjudication notice in this 
appeal does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 38 
U.S.C.A. § 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, RO letter, and SOC have explained to the 
veteran what was needed to substantiate his claim.  Moreover, 
the SOC provided the pertinent rating criteria together with 
an outline of the basis for the assigned evaluation, and 
appellate arguments advanced reflect an understanding of the 
issue on appeal, the pertinent rating criteria and how the 
claim could be substantiated.  

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim for a higher initial rating, to include obtaining 
numerous post-service private and VA medical records, and 
affording him a comprehensive VA examination in June 2004, 
the report of which is of record.  As explained below, this 
examination is considered adequate for rating purposes.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to the claim 
that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2005).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Background

Private outpatient treatment records from April 2000, reflect 
the veteran was doing fair at the time with good and bad days 
managing his right arm.  He had a positive Tinel's and 
Phalen's test on the left.  There was also a positive Tinel's 
also on the right over the elbow with decreased ulnar 
neuropathy.  He demonstrated good sensation to light touch 
and pinprick.  He had good strength in the muscle groups.  
Impression, in pertinent part, was left carpal tunnel and 
right ulnar neuropathy. 

Private records from June 2000 reflect the veteran was 3 
weeks status post right ulnar nerve release at the elbow.  He 
was then doing very well with a well healed incision and no 
evidence of infection.  He had full range of motion.  In July 
2000, he was again reported with full range of motion and a 
4+ radial pulse, 2+ ulnar pulse and intact radial, medial and 
ulnar nerve function.  He had good strength in the muscle 
groups and good grip strength in the hand.  There was no 
swelling or effusion in the joint and no other positive 
findings.

On private examination in December 2001, the veteran 
presented with multiple joint areas of thickening in his 
hands, wrists, shoulders, knees and back.  He exhibited volar 
flexion and dorsiflexion of the wrists to 70 degrees, 15 
degrees of ulnar and radial deviation.  He had a 4+ radial 
pulse and 2+ ulnar pulse.  He exhibited intact range of 
motion of the digits with good sensation to light touch and 
pin prick.  He had no motor weakness and no abnormal swelling 
or tenderness on any of the carpal bones or ligaments. 

On private examination in May 2003. the veteran presented 
with principal complaints pertaining to his back and right 
shoulder.  In the upper extremities, he had good sensation to 
light touch and pinprick and demonstrated intact radial, 
medial and ulnar nerve function with no palpable deficit.  

The veteran was afforded a VA examination in June 2004, at 
which time the veteran was 85 years of age.  The examiner 
conducted a review of the claims file and noted a scar on the 
volar aspect of the right lower arm, measuring 1 millimeter 
by 12 centimeters, running along the axis of the forearm.  
The scar was pale and nontender.  The skin was intact, and 
the scar was mobile.  There was no loss of muscle mass on 
inspection.  Supination and pronation were reported as 
normal.  The veteran exhibited what the examiner 
characterized as a slightly diminished grip strength.  He 
reported episodic swelling of the right hand.  The examiner 
noted that the veteran underwent ulnar nerve transfer some 
four years earlier, and there was 7 1/2 centimeter by 1 
millimeter surgical scar of the medial aspect of the right 
elbow, which was mobile and not discolored or tender.  
Impression was status post shrapnel injury with minimal 
functional impairment.  

Private outpatient treatment records from September 2004 
report the veteran with continued numbness along the ulnar 
nerve distribution of the right upper extremity.  He 
underwent a EMG/NCS, which showed old right ulnar nerve 
entrapment of the elbow.  The veteran reported that the 
problem dated back to a shrapnel injury in World War II.  He 
complained of difficulty holding objects and appeared to have 
approximately 30 percent permanent partial disability with 
this.  

As noted above, the veteran's representative reported in 
October 2004 that there were no additional medical records 
available from the veteran's private physician.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assigned of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The initial, 10 percent rating for neuropathy of the right 
upper extremity has been assigned under  Diagnostic Code 
8515, pursuant to which paralysis of the median nerve is 
evaluated.    This rating contemplates mild incomplete 
paralysis of the median nerve of the major or minor 
extremity.  Moderate incomplete paralysis of the median nerve 
warrants a 30 percent evaluation for the major extremity and 
a 20 percent evaluation for the minor extremity.  Severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity.  Complete paralysis of 
the median nerve warrants a 70 percent evaluation for the 
major extremity and a 60 percent evaluation for the minor 
extremity.  Complete paralysis of the median nerve is defined 
as the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The ulnar nerve also affects the hand and Diagnostic Code 
8516 sets forth the criteria for rating disabilities 
involving the ulnar nerve, including manifestations in the 
ring finger and little finger.  Mild incomplete paralysis of 
the major or minor extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a rating of 20 
percent, while severe incomplete paralysis is assigned a 30 
percent rating for the minor extremity, and warrants a 30 
percent rating for moderate incomplete paralysis of the major 
extremity and 40 percent for severe incomplete paralysis.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve.  Where the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the record presents no 
basis, at any time since the May 2003 effective date of the 
grant of service connection, for assignment of an initial 
rating greater than 10 percent for the veteran's right 
forearm disability, regardless of whether the disability is 
evaluated as an impairment of the ulnar or median nerve.  The 
medical evidence of record reveals that the veteran has a 
mild sensory impairment of the right upper extremity.  
Essentially, the veteran's disability manifests with a 
slightly diminished grip strength on the right.  Examination 
of December 2001 revealed full range of motion of the fingers 
and with good reflexes.  In May 2003, no palpable 
neurological deficits were reported.  No appreciable muscle 
atrophy has been appreciated in a clinical setting.  Even 
affording the veteran the benefit of  the doubt respect to 
the September 2004 private medical report (noting a 30 
percent permanent partial disability f the ulnar nerve), no 
higher rating is demonstrated or approximated because the 
veteran still retains 70 percent of function.  

Under such circumstances, there is no basis for 
characterization of the disability as involving more than 
mild incomplete paralysis.   As such, no more than an initial 
10 percent rating for neurological impairment is warranted.   

The Board also points out that the record does not establish 
any measure of scar pathology to warrant assignment of a 
separate, compensable rating for scars associated with the 
shrapnel injury.  Evidence that a superficial scar is painful 
on examination warrants the grant of a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7804 (2005).  The June 2004 VA 
examiner reported essentially asymptomatic scars without 
underlying soft tissue damage.  Accordingly, the scars would 
be considered superficial and without the type of pathology 
to warrant a compensable rating.  

As a final point, the Board notes the veteran's assertions 
that the June 2004 examination was inadequate.  However, the 
report of examination reflects that the VA examiner reviewed 
the past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered an 
assessment, which included an assessment as to the severity 
of the disablement at issue.  For these reasons, the Board 
finds that the examination of June 2004 is adequate for 
rating purposes.  

For all the foregoing reasons, the Board finds that staged 
rating for the disability under consideration, pursuant to 
Fenderson, is not warranted, and the claim for a higher 
initial rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for status post 
shrapnel injury, right forearm, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


